COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-274-CV
 
IN RE ROBERT E. RAGLAND                                                     RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
The
court has also considered relator=s AMotion
To Suspend Rules.@ 
The motion is GRANTED.  The
court will forward a copy of relator=s
petition for writ of mandamus to all parties with a copy of this opinion.
 
PER CURIAM
 
 
PANEL 
A:  GARDNER, LIVINGSTON, and
HOLMAN, JJ.
 
DELIVERED: 
July 7, 2008 




    [1]See
Tex. R. App. P. 47.4.